UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1087


JUAN PAOLO PAGLINAWAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 6, 2014                  Decided:   April 3, 2014


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Juan Paolo Paglinawan, Petitioner Pro Se. Daniel Eric Goldman,
Senior Litigation Counsel, Rebecca Hoffberg Phillips, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Juan Paolo Paglinawan, a native and citizen of the

Philippines, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying his motions to reopen and

for reconsideration.             Because the petition for review was not

filed within thirty days of the Board's order, the petition must

be dismissed for lack of jurisdiction.

             The   Board    entered       the    order    on    December    31,    2013.

Pursuant to 8 U.S.C. § 1252(b)(1) (2012), Paglinawan had thirty

days, or until January 30, 2014, to timely file a petition for

review.      This time period is “jurisdictional in nature and must

be construed with strict fidelity to [its] terms.”                           Stone v.

INS, 514 U.S. 386, 405 (1995).                 It is “not subject to equitable

tolling.”      Id.     Because Paglinawan did not file his petition

until    January     31,    2014,    it    is    untimely       filed.     Under   Rule

25(a)(2) of the Federal Rules of Appellate Procedure, filings

are not timely if not filed with the clerk of the court within

the time fixed for such a filing.

             Accordingly, we dismiss the petition for review for

lack    of   jurisdiction.          We    deny    leave    to    proceed     in    forma

pauperis.     We dispense with oral argument because the facts and

legal   contentions        are    adequately      presented      in   the    materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                       PETITION DISMISSED




                                    3